Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 22, 2021 has been entered. Claims 12-17, 19-31 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome the drawings objections, claim objections and 112(b) rejections previously set forth in the non-final office action mailed January 13, 2021. 
 The applicant’s proposal to add the requested “Brief Summary of the Invention” section to the specification once the application in in the condition of allowance is accepted. 
The applicant’s rebuttal to 112(f) interpretation with the reasoning that the term “control unit” was well understood by persons skilled in the pertinent art is accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 19, it is unclear whether “the motor vehicle” in line 6 corresponds to “the motor vehicle” in line 3 or to “another automatically piloted vehicle” in lines 4 and 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17, 19, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over US20160167648A1 to James et al. (hereinafter James), which was cited by applicant, in view of US20060136846A1 to Im et al. (hereinafter Im), which was cited by applicant.
Regarding claim 12, James discloses:
a method for operating a motor vehicle, the method comprising: taking images with a camera device that is recording an area ahead of the motor vehicle, wherein the motor vehicle is a self-driven vehicle {paragraphs [0036], [0045], [0047]: sensor system 125 includes a plurality of sensors, which are operatively connected to the processor 110, the data store 115, the autonomous driving module 120 or other element of the vehicle 100; camera system 127 is part of the sensor system 125; the cameras 128 is externally facing};
evaluating the images by a control device, wherein the evaluating includes detecting for at least one hand gesture performed by a person shown in the images {paragraphs [0052],  [0031]: the processor 110 analyzes visual data captured by the camera system 127 to identify non-verbal human gestures; gestures include movement of the hands}; 
wherein the at least one hand gesture indicates the person is requesting to be picked up {abstract: a future driving maneuver can be determined based on the identified non-verbal human gesture; paragraph [0031]: predefined human gesture is a human gesture that has an associated meaning, (requested to be picked up is considered an example of a predefined human gesture)}, 
in response to determining that the at least one hand gesture indicates the person is requesting to be picked up, controlling the motor vehicle to stop in the vicinity of the person to allow the person to board the motor vehicle {paragraph [0145]: non-verbal human gesture is identified as a request to stop, future driving maneuver, stopping is determined based on the identified non-verbal gesture (to stop in the vicinity of the person to allow the person to board the motor vehicle is implied)}, 
James does not disclose the limitation:
wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture.
Im remedies this, and teaches in paragraph [0042]: feature points extracted by analyzing the received hand gesture image, the feature points include information regarding the number of unfolded fingers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unfolded finger number features of Im with the described invention of James in order to provide information regarding the number of passengers to be picked up. 
In this regard, James teaches in abstract: abstract: a future driving maneuver can be determined based on the identified non-verbal human gesture; paragraph [0031]: predefined human gesture is a human gesture that has an associated meaning, (requested to be picked up is considered an example of a predefined human gesture)}, paragraph [0145]: non-verbal human gesture is identified as a request to stop, future driving maneuver, stopping is determined based on the identified non-verbal gesture (to stop in the vicinity of the person to allow the person to board the motor vehicle is implied)}.
The limitation, “wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture” is one of the possible non-verbal gesture with its associated meanings by James, which can be identified with the non-verbal gesture recognition structure of the claims. The claimed structure, which enables recognition of 
Im is an analogous art (recognizing non-verbal human gesture for use in driving cars) and teaches a case that the non-verbal gesture is a number of raised fingers (paragraph [0042]).
Regarding claim 13, which depends from claim 12, James further teaches:
the evaluating further includes evaluating the images to detect a viewing direction of the person {paragraph [0031]: human signal recognition module 121 is connected to gesture libraries 116. The gesture library 116 includes a set of predefined human gestures. Gestures include movement of face, eyes, or other parts of the body (viewing direction)}, 
the controlling the motor vehicle to stop in the vicinity of the person occurs when the viewing direction corresponds to a defined viewing direction {paragraph [0111]: whether the detected person is are related to a future driving maneuver (stop) of the vehicle 100 is determined. “Potentially related to a future driving maneuver” means that the person is moving in a direction (viewing direction corresponds to a defined viewing direction)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the viewing direction detection and the vehicle stopping features of James with the described invention of James in view of Im in order to provide automated passenger recognition and vehicle maneuvering near the passenger.
Regarding claim 14, which depends from claim 13, James further teaches:
the viewing direction of the person is determined based on a head position or an eye position of the person, and an orientation direction of the head position or the eye position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate viewing direction determination feature of James with the described invention of James in view of Im in order to provide automated passenger recognition.
Regarding claim 15, which depends from claim 12, James further teaches:
classifying a hand motion by the control device, wherein the hand motion is considered or dismissed according to a classification of the hand motion {paragraph [0031]: the gesture library 116 includes a set (classification) of predefined human gestures having associated meaning, gestures include movement of the hands, (associated meaning implies consideration or dismissal)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hand motion classification feature of James with the described invention of James in view of Im in order to recognize the message of the hand motion. 
Regarding claim 16, which depends from claim 12, James further teaches:
detecting, by a microphone on board the motor vehicle, acoustic data comprising a calling or whistling sound by the person, wherein the evaluating by the control device further includes considering the detected acoustic data in the operating the motor vehicle {paragraph [0058]: the human signal recognition module 121 analyzes audial data captured by the sensor system 125 (e.g. the microphones), the human signal recognition module 121 and/or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audial data capture and analysis features of James with the described invention of James in view of Im in order to recognize sound from human. 
Regarding claim 17, which depends from claim 16, James further teaches:
detecting, by the control device, a stop request based on the detected acoustic data {paragraphs [0058], [0145]: the human signal recognition module 121 analyzes audial data to identify a verbal human gesture in the set of predefined human verbal gestures (stop request). A future driving maneuver can be determined based on the identified non-verbal gesture alone, or it can be made based on one or more other factors (acoustic data)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audial data detecting feature of James with the described invention of James in view of Im in order to recognize strop request of a passenger.
Regarding claim 19, which depends from claim 12, Im further discloses:
in response to determining that the number of passengers to be picked up is greater than a number of free seats available in the motor vehicle {paragraphs [0042], [0046]: the number of unfolded fingers is recognized and transformed into corresponding command (implies comparison of the number of passengers with the number of seats)}, 
sending a call signal automatically to another automatically piloted motor vehicle {paragraph [0155]: the remote computer is connected to the user's computer through any type of network, or the Internet (implies sending signal to another vehicle)}, 
Im further discloses: wherein the call signal comprises a position coordinate of the motor vehicle {paragraph [0002]: a car navigation system adopts a Global Positioning System (GPS)(implies position coordinate of the motor vehicle}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positioning signal and finger counting and GPS features of Im and the call signal sending feature of James with the described invention of James in view of Im in order to accommodate passengers that exceed free seats available of a vehicle.
Regarding claim 25, which depends from claim 12, James further discloses
sending a visual or acoustic signal to the person using an output device, wherein the visual or acoustic signal indicates whether the motor vehicle will make a stop or how long the motor vehicle will take until it stops {paragraphs [0121], [0122], [0062]: the visual message can be a graphical representation of a future driving maneuver, the directional message can be an audial message, the message can relate to future driving maneuvers of the vehicle including stopping, instructions and indications (imply how long until it stops)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual and acoustic signaling feature of James 
Regarding claim 26, James in view of Im teaches:
a method for operating a motor vehicle, the method comprising: taking images with a camera device that is recording an area ahead of the motor vehicle, wherein the vehicle is a non-self-driving vehicle driven by a driver; evaluating the images with a control device, wherein the control device evaluates the images to detect for at least one hand gesture performed by a person shown in the images, wherein the at least one hand gesture indicates the person is requesting to be picked up; giving the driver of the motor vehicle a signal indicating a stop request when a hand motion describing a gesture that indicates the person is requesting to be picked up; and controlling the motor vehicle to stop in the vicinity of the person to allow the person to board the motor vehicle, wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture {James – abstract, paragraphs [0022], [0036], [0045], [0047], [0052], [0031], [0145]; Im – paragraph [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unfolded finger number features of Im with the described invention of James in order to provide information regarding the number of passengers to be picked up.
Regarding claim 27, which depends from claim 26, James further discloses:
displaying the signal indicating the stop request to the driver {paragraphs [0065], [0064]: the visual message is graphical representation, a red stop sign; the external communication system 145 presents a directional visual messages to a human driver}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporated the stop request displaying feature James with the described invention of James in view of Im in order to deliver the stop request to the driver visually.
Regarding claim 28, James in view of Im teaches: 
a motor vehicle configured for piloted driving, comprising: a camera device configured to record images of an area ahead of the vehicle; and a control device configured to: evaluate the images by detecting at least one hand gesture performed by a person shown in the images, wherein the at least one hand gesture indicates the person is requesting to be picked up: and in response to determining that the at least one hand gesture indicates the person is requesting to be picked up, control the motor vehicle to stop in the vicinity of the person to allow the person to board the motor vehicle, wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture {James – abstract, paragraphs, [0036], [0045], [0047], [0052], [0031], [0145]; Im – paragraph [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unfolded finger number features of Im with the described invention of James in order to provide information regarding the number of passengers to be picked up.

the control device is further configured to detect a stop request based on the at least one hand gesture performed by the person shown in the images {paragraphs [0052], [0031], [0145]: the processor 110 analyzes visual data captured by the camera system 127 to identify non-verbal human gestures; gestures include movement of the hands; said gesture indicates a stop request}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop request detecting feature of James with the described invention of James in view of Im in order to recognize stop request using a camera.
Regarding claim 30, which depends from claim 28, James further discloses:
the motor vehicle further comprises a microphone configured to record acoustic data, and wherein the control device is further configured to analyze the acoustic data for determining a stop request by the person {paragraphs [0058], [0145]: the human signal recognition module 121 analyzes audial data captured by the sensor system 125 (e.g. the microphones), said data may be used in analyzing whether a stop request by the person has been made}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audial data capture and analysis features of James with the described invention of James in view of Im in order to recognize audial request for stop. 
Regarding claim 31, which depends from claim 28, James further teaches:
the control device is further configured to: evaluate the images to detect a viewing direction of the person; and detect the at least one hand gesture in response to the evaluated images indicating the viewing direction of the person is towards the motor vehicle {paragraph [0031]: human signal recognition module 121 is connected to gesture libraries 116. The gesture library 116 includes a set of predefined human gestures. Gestures include movement of face, eyes, or other parts of the body (evaluating the images to detect a viewing direction of the person)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operation of the control device of James based on described invention of James in view of Im so that the control device detects the at least one hand gesture in response to the evaluated images indicating the viewing direction of the person is towards the motor vehicle in order to simplify operation of the control device.
Claim 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Im and in further view of US 20130267194 A1 to Breed.
Regarding claim 20, which depends from claim 12, James further discloses:
detecting, by the control device, one or more items of luggage belonging to the person based on analysis of the images {paragraph [0043]: the sensor system 125, the processor 105, and the autonomous driving module 120 are configured to detect an object (luggage)}.
However, James does not teach the limitation: automatically opening a trunk of the motor vehicle upon detecting at least one item of luggage. Breed remedies this and teaches in paragraph [0134]: the phone is used to (automatically) unlock and open the trunk. 

Regarding claim 21, which depends from claim 20, James further discloses:
detecting a size of the at least one luggage item, and in response to determining that the size of the at least one luggage item is above a predetermined threshold value {paragraph [0043]:  the sensor system 125, the processor 105, and the autonomous driving module 120 are configured to detect, measure, quantify characteristics of a detected object (luggage), including the size, relative size, length, width, height, a dimension (threshold)}, 
and Breed teaches: automatically opening the trunk of the motor vehicle {paragraph [0134]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the luggage size determining feature of James with automatic trunk opening feature of Breed in order to accept big luggage that needs the capacity of the trunk of the vehicle.
Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Im and in further view of US20150081169A1 to Pisz, which was cited by applicant.
Regarding claim 22, which depends from claim 12, Pisz teaches:
detecting a personal identification signal based on an object carried by the person {abstract: a method for operating a vehicle includes receiving, at a wearable article, input indicating authentication}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wearable article (object carried by person) of Pisz with the described invention of James in view of Im in order to check identity of the person using the vehicle.
Regarding claim 23, which depends from claim 22, Pisz teaches:
relaying the detected personal identification signal to an external data processing system for identification, billing purposes, or obtaining personal information of the person {fig. 2, paragraph [0045]: the control module 50 may be a portion of a cloud-based (external data processing) system. the interface 56 communicates with offboard systems, which can provide information which includes but is not limited to, weather reports, traffic, and other information which may be provided via cloud 70 (billing and personal information are implied as the other information by cloud)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cloud-based system of Pisz with the described invention of James in view of Im in order to delegate sensitive functions to a remote central device such as the cloud system.
Regarding claim 24, which depends from claim 23, Pisz teaches:
the relaying of the detected personal identification signal from the detection device to the external data processing system and vice versa occurs through the control device transmitting and receiving the detected personal identification signal through a transmitting and receiving device {fig. 2 shows that the user input subsystem 36 and a remote server or cloud 70 communicate with the control module 60 via the interface 56}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interface 56 of Pisz with the described invention of James in view of Im in order to transmit and receive information between the detection device and the external data processing system.

Response to Arguments
Applicant's arguments filed 03/22/2021 with respect to 102 and 103 rejections have been fully considered but they are not persuasive. In response to applicant’s arguments that neither James nor Im teach or suggest “at least one hand gesture [that] further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture,” as recited by the amended independent claims 12, 26, and 28, the obviousness of the limitation over James in view of Im is further clarified in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661